Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s response to the restriction requirement dated 7/13/2022 and response thereto dated 8/2/2022.

Applicant’s election of Group I (claims 1-9) in the reply filed on 8/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	The status of the claims is as follows:
		Claims 10-20 have been withdrawn from consideration; and
		Claims 1-9 are herein addressed in detail below.

The applicant’s information disclosure statement dated 6/18/2019 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 2, the phraseology “a weather condition of the vehicle” is not readily understood by the Examiner.  Exactly what is meant by a vehicle having a “weather condition”?  Clarification is requested.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delgado et al. (2018/0057012 A1).
Delgado et al. (2018/0057012 A1) disclose a system (200) one or more processors (paragraph [0023]), a memory storing instructions that when executed by the one or more processors cause the system to perform operations (paragraph [0023]) comprising:
Controlling a window (106) of a vehicle to start a window closing motion;
Obtaining interior activity information characterizing activity inside the vehicle (paragraph [0015]);
Detecting a window obstruction event including an object obstructing the window closing motion (paragraph [0015]);
Responsive to detection of the window obstruction even, stopping the window closing motion before the window touches the object (paragraph [0015]) [Claim 1].
Wherein the object includes a body part of a person (paragraph [0015]) [Claim 2].
Wherein the object obstructing the window closing motion includes the object being in a path of the window closing motion (paragraph [0015]) [Claim 3].
Wherein the window of the vehicle is controlled to start the window closing motion responsive to an environmental condition of the vehicle (106 and paragraph [0021]) [Claim 6].
Wherein the environmental condition of the vehicle includes “a weather condition of the vehicle” (paragraph [0021] and element 106) or speed condition of the vehicle (paragraph [0004] as well as throughout the entire specification) [Claim 7].
Wherein the interior activity information is generated based on operation of one or more image sensors (202, paragraph [0026] [Claim 8].
Wherein the interior activity information is generated based on operation of one or more proximity sensors (paragraph [0026]) [Claim 9].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado et al. (2018/0057012 A1) in view of Reneau (5,208,483).
Delgado et al. (2018/0057012 A1) fail to disclose a warning that a window is about to close before or with the start of the window closing motion and includes instruction to keep clear.
Reneau (5,208,483) discloses a warning device to warn occupants that the windows will close prior to the actual closing.

    PNG
    media_image1.png
    151
    876
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the system of Delgado et al. (2018/0057012 A1) with a window closing warning to keep clear as taught by Reneau (5,208,483) since a warning allows one to remove any body parts and/or objects from the closing path of the window before and during the closing movement.  Furthermore, the system of Delgado et al. (2018/0057012 A1) would operate equally as well when provided with a window warning closing device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, patents to EP3037613, and GB 2288014 disclose warning systems similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634